DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 11/10/2022 that has been entered, wherein claims 1-3, 5-6 and 8-10 are pending and claims 4 and 7 are canceled.
Specification
Amendments to the specification were received on 6/30/2022.  These amendments to the specification are acceptable.
Drawings
The replacement drawings were received on 6/30/2022.  These drawings are  acceptable.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a side surface" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Is "a side surface" of line 12 the same or different than “side surfaces” of line 8 on which a metal layer is disposed? For the purpose of examination  "a side surface" in line 12 will be interpreted as “a bottom side surface”.

Claims 2-3, 5-6 and 8-10 depend on claim 1 and inherit its deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 107731873 A) of record.
Regarding claim 1, Li teaches a color filter cover plate(1 in Fig. 11), comprising 
a substrate layer(11); 
a plurality of light shielding strips(12, 13, page 5, ¶0011) disposed on the substrate layer(11) at intervals, wherein each light shielding strip(12, 13, page 5, ¶0011) comprises a base portion(12, page 5, ¶0008) and a convex portion(13, page 5, ¶0012) protruding from the base portion(12, page 5, ¶0008), a maximum width of the convex portion(13, page 5, ¶0012) is less than a width of the base portion(12, page 5, ¶0008), 
a color filter layer(15, page 5, ¶0015) disposed between the plurality of light shielding strips(12, 13, page 5, ¶0011) and the base portion(12, page 5, ¶0008) and the convex portion(13, page 5, ¶0012) are composed of a same material(page 5, ¶0008, ¶0012, organic resin); 
a metal layer(14, page 6, ¶0003) disposed on a top surface and side surfaces of the convex portion(13, page 5, ¶0012) and 
a passivation layer(17, page 7, ¶0003) disposed directly on the metal layer(14, page 6, ¶0003), a partial area of the base portion(12, page 5, ¶0008), and the color filter layer(15, page 5, ¶0015); 
wherein the passivation layer(17, page 7, ¶0003) is a stacked-layer structure comprising an inorganic film layer and an organic film layer(page 7, ¶0003), and at least one of the plurality of light shielding strips s(12, 13, page 5, ¶0011) has a bottom side surface(surface contacting 11) exposed from the passivation layer(17, page 7, ¶0003).

Regarding claim 3, Li teaches the color filter cover plate according to claim 1, wherein a thickness of the metal layer(14, page 6, ¶0003) ranges from 100 nm to 2000 nm(page 6, ¶0003).

Regarding claim 5, Li teaches the color filter cover plate according to claim 1, wherein a thickness of each of the light shielding strips(12, 13, page 5, ¶0011) ranges from 100 nm to 5 um(page 5, ¶0008).

Regarding claim 6, Li teaches the color filter cover plate according to claim 1, wherein a height of the convex portion(13, page 5, ¶0012) ranges from 1 m to 10 um(page 5, ¶0012).

Regarding claim 8, Li teaches a method of preparing the color filter cover plate(Fig. 6-11) according to claim 1(please see claim 1), comprising: 
step S1, providing a substrate(11), forming the plurality of light shielding strips(12, 13, page 5, ¶0011) on the substrate(11) at intervals, wherein a groove is formed between adjacent light shielding strips(12, 13, page 5, ¶0011); 
step S2, forming the color filter layer(15, page 5, ¶0015) in the groove;
step S3, forming the metal layer(14, page 6, ¶0003) on a side surface of each of the light shielding strips(12, 13, page 5, ¶0011) and 
step S4, forming the passivation layer(17, page 7, ¶0003) on the metal layer(14, page 6, ¶0003), the plurality of light shielding strips(12, 13, page 5, ¶0011), and the color filter layer(15, page 5, ¶0015), wherein at least one of the plurality of light shielding strips(12, 13, page 5, ¶0011) has a [bottom] side surface(surface contacting 11) exposed from the passivation layer(17, page 7, ¶0003).


Regarding claim 9, Li teaches the method of preparing the color filter cover plate according to claim 8, wherein the step S1 further comprises providing a hydrophilic treatment(page 5, ¶0006) to a surface of the substrate(11). 

Regarding claim 10, Li teaches a display panel(Fig. 11), comprising the color filter cover plate according to claim 1(please see claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 107731873 A) in view of Kamura et al. (US 2016/0372528 A1) both of record.
Regarding claim 2, Li teaches the color filter cover plate according to claim 1, but is silent in regard to the metal layer(14, page 6, ¶0003) has a reflectance to incident light greater than 80%.

Kamura teaches a color filter cover plate(Fig. 1) wherein the metal layer(10, ¶0175) has a reflectance to incident light greater than 80%(¶0218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device as taught by Li, so that the metal layer has a reflectance to incident light greater than 80%, as taught by Kamura, so that the extraction efficiency toward the observer side is high(¶0218).

Response to Arguments
It is noted that the assertion in the advisory action of 12/1/2022 that the proposed limitation of “at least one of the plurality of light shielding strips has a side surface exposed from the passivation layer” overcame the prior art of record was premature.  Upon further consideration,  Li et al. (CN 107731873 A) discloses “at least one of the plurality of light shielding strips s(12, 13, page 5, ¶0011) has a bottom side surface(surface contacting 11) exposed from the passivation layer(17, page 7, ¶0003)”.
Applicant's arguments filed 12/9/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues  Li fails to teach or suggest the features "at least one of the plurality of light shielding strips has a side surface exposed from the passivation layer" as claimed in the amended claim 1. As shown in FIG. 4 of Li, all of the side surface of the alleged light shielding strips 12 are covered by the alleged passivation layer 17, rather than exposed from the alleged passivation layer 17.

The examiner respectfully submits that Fig. 4 of Li shows the bottom side surface of light shielding strips 12 contacting the substrate layer 11 is exposed from the passivation layer 17. Applicant appear to be inferring that the limitation of "at least one of the plurality of light shielding strips has a side surface exposed from the passivation layer"  requires a vertical side surface of one of the plurality of light shielding strips is exposed from the passivation layer, however Applicant is not claiming this limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "at least one of the plurality of light shielding strips has a side surface exposed from the passivation layer") are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s further argue as disclosed in paragraphs [0054] and [0075] of Li, the alleged passivation layer 17 is formed to "blanketly cover" the color filter 15, and the second black matrix 14 and the first black matrix 12 (alleged light shielding strips) to prevent the influence of the outgassing generated by the color filter substrate during the manufacturing process. Therefore, it would not have been obvious to modify the alleged passivation layer 17 to expose a side surface the alleged light shielding strip 12, which may otherwise result in outgassing according to the teaching of Li.

The examiner respectfully submits that the bottom side surface of the light shielding strips 12 are covered by substrate layer 11 and thus is exposed from the passivation layer 17 and thus no modification is need to the passivation layer 17 and outgassing can occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892